UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7229


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MALCOLM EUGENE GOLSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:01-cr-00047-RGD-1)


Submitted:    November 13, 2008            Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Eugene Golson, Appellant Pro Se.     Laura Pellatiro
Tayman,   Assistant  United States Attorney,  Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Malcolm Eugene Golson appeals a district court order

denying his motion filed pursuant to 18 U.S.C. § 3582 (2006).

We have reviewed the record and the district court’s order and

find no error.      Accordingly, we affirm for the reasons stated by

the district court.        See United States v. Golson, No. 2:01-cr-

00047-RGD   (E.D.    Va.   June   17,   2008).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                        2